UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-K [X] ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2008OR [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-52298 MAINSTREET FINANCIAL CORPORATION (Exact Name of Registrant as Specified in its Charter) United States (State or other jurisdiction of incorporation or organization) 20-1867479 (I.R.S. Employer Identification No.) 629 W. State Street, Hastings Michigan (Address of principal executive offices) 49058-1643 (Zip Code) Registrant’s telephone number, including area code:(269) 945-9561 Securities Registered Pursuant to Section 12(b) of the Act: None Securities Registered Pursuant to Section 12(g) of the Act: Title of each className of each exchange on which registered Common Stock, par value $.01 per shareNone Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.YES []NO [X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.YES []NO [X] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YES [ X ]NO [] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.[X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definition of “accelerated filer,” “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Act.(Check one) Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company X (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YES []NO [X] The aggregate market value of the voting and non-voting common equity held by non-affiliates as of June 30, 2008, the last business day of the registrant’s most recently completed second fiscal quarter, was $873,192. As of March 17, 2009, there were 756,068 shares of the registrant’s common stock outstanding. DOCUMENTS INCORPORATED BY REFERENCE Part II of Form 10-K - Annual Report to Shareholders for the year ended December 31, 2008. Part III of Form 10-K - Portions of the Proxy Statement for the 2008 Annual Meeting of Shareholders. PART I Item 1.Business General Since being formed in November 2004, MainStreet Financial Corporation (the "Company") has not engaged in any business other than through MainStreet Savings Bank, FSB (the "Bank") and the management of its cash and investment portfolio.The Company neither owns nor leases any property, but we use the premises, equipment and furniture of the Bank. We employ only persons who are executive officers of the Bank as our executive officers, and we also use the support staff of the Bank from time to time.We currently do not separately compensate any employees or directors.MainStreet Financial Corporation, MHC, a federal mutual holding company (the"MHC"), owns 53% of the Company's stock. The Company has continued to experience operating losses, which has reduced our capital.Our net loss of $1,982,322 for the year ended December 31, 2008, includes a $929,901 loan loss provision which recognizes the economic downturn in our market area. The remainder of the net loss for 2008 is largely attributable to the continuing slowdown in the Michigan economy.See our financial statements and Management’s Discussion and Analysis of Financial Condition and Results of Operations in Exhibit 13 to this Form 10-K for additional information on our operating results and financial condition;these declining economic conditions and legislative and regulatory initiatives address these difficult economic conditions. As a result of the Bank’s continuing operating losses and reductions in capital, it became adequately capitalized as of June 30, 2008.We anticipate that the Bank will continue to experience operating losses in 2009, which will continue to reduce its capital level.The Bank may become undercapitalized during 2009, which would subject it to additional regulatory limitations and requirements and would require the Company to guarantee that the Bank will return to adequately capitalized status.The Company may not be able to fulfill this requirement.See “How We Are Regulated–Prompt Corrective Action" for the implications of being adequately capitalized and undercapitalized. The Company is registered with and regulated by the OTS. The Bank is subject to extensive regulatory supervision and examination by the OTS and the FDIC, which administers the deposit insurance fund that insures its deposits.The Bank is a member of, and owns capital stock in the Federal Home Loan Bank of Indianapolis, which is one of the twelve regional banks that comprise the Federal Home Loan Bank System. Primarily as a result of the continuing operating losses, our subsidiary, MainStreet Savings Bank, FSB (the “Bank") received a letter from the OTS dated February 5, 2008, stating that the Bank is deemed by the OTS to be in troubled condition, and, as a result, is subject to specified operating restrictions.These operating restrictions provide that: (1) the Bank must limit its quarterly asset growth to net interest credited on deposit liabilities during the quarter (unless additional asset growth is permitted by the OTS); (2) the Bank must obtain prior OTS approval prior to appointing any new director or senior executive officer; (3) the Bank’s ability to enter into certain severance agreements or make certain severance payments is limited by 12 C.F.R. § 359; (4) the Bank must receive OTS approval of any new, renewed or amended arrangements providing compensation or benefits to its directors and officers; (5) the Bank must obtain OTS approval of all third-party contracts outside the normal course of business; and (6) the Bank must provide the OTS with 30-days notice of all proposed transactions with affiliates. On April 4, 2008, the Bank entered into a supervisory agreement with the OTS to address the OTS'sconcerns regarding the financial condition of the Bank.Among other things, the supervisory agreement requires the Bank to: (1) prepare and submit a three-year business plan; (2) revise its liquidity management policy; (3) enhance compliance training; (4) prepare and submit quarterly reports on classified assets; and (4) continue to abide by the limits in the February 5, 2008 “troubled condition” letter.These limits include restrictions on growth and third party contracts. 1 The continuing decline in the Bank’s capital since the execution of the supervisory agreement could result in the OTS pursuing additional enforcement and regulatory actions against the Bank and the Company.Unless the Bank is acquired or receives significant capital infusion in 2009, such additional actions could include placing the Bank in receivership. On June 15, 2005, the Company obtained a $2 million loan from a commercial bank to be drawn down as desired.The purpose of this bank loan was to obtain funds to contribute to the Bank to increase its capital level in order to support growth and increased consumer and commercial lending activities.The bank loan has a five-year term and requires quarterly interest-only payments during the five years.The interest rate, which adjusts quarterly, is 300 basis points over the three-month LIBOR, which was a loan rate of 6.49% at origination of the loan and 7.15% at December 31, 2008. The loan has a 1% prepayment fee.At origination, we drew down $1 million, of which $65,000 was for fees and a pledged deposit at the lender.The remaining $935,000 was used to contribute $848,000 to the Bank as a capital contribution and to pay a $84,000 dividend to MHC. In June 2006, we drew down the additional $1 million, of which $500,000 was contributed to the Bank.
